Exhibit 10.1

 



Real Goods Solar, Inc.

 

Restricted Stock Agreement

 

 

This Restricted Stock Agreement (this “Agreement”) is dated as of the date of
grant set forth below and is between Real Goods Solar, Inc., a Colorado
corporation (“Real Goods”), and the individual named below (the “Grantee”).

 

Real Goods has established the Real Goods Solar, Inc. 2018 Long-Term Incentive
Plan, as amended from time to time, attached as Exhibit A (the “Plan”) to
advance the interests of Real Goods and its shareholders by providing incentives
to certain eligible persons who contribute significantly to the strategic and
long-term performance objectives and growth of Real Goods and any parent or
subsidiary of Real Goods.

 

This Agreement evidences a Restricted Stock grant under the Plan as follows:

 

Granted to: Richard Barich (the “Grantee”)     Number of Restricted Shares:
50,000 Class A Shares (collectively, the “Shares” or, individually, a “Share”)  
  Effective Date of Grant: January 17, 2020 (the “Grant Date”)     Vesting
Dates: The Shares shall vest fully (100%) on the first anniversary of the Grant
Date (the “Vesting Date”), provided that the Grantee has rendered Services (as
defined below) continuously from the Grant Date through the Vesting Date. If the
Grantee ceases to render Services for any reason, vesting shall cease.
Notwithstanding the foregoing, 100% of the unvested Shares automatically shall
vest immediately prior to the consummation of a Change of Control (as defined in
Section 17 below) provided that the Grantee is rendering Services on the date
the Change of Control is consummated.       For purposes of this Agreement,
“Services” means the provision of services to the Company by a person in the
capacity of an employee, a member of the board of directors, or as an
independent contractor, and a change in the capacity in which a person renders
service to the Company as an employee, a director or an independent contractor
or a change in the entity for which the person renders such service shall not
terminate a person’s “Service,” provided that there is no interruption or
termination of the person’s service with the Company and provided further that,
if the entity for which a person is rendering service ceases to be a subsidiary
of Real Goods, as determined by the Board or the Committee, in each case, in its
sole discretion, such person’s Service shall be considered to have terminated on
the date such entity ceases to be a subsidiary of Real Goods.”     Purchase
Price per Share $0.00 per Share    

 



 -1- 

 



 

Deadline for Acceptance: If this Restricted Stock Agreement is not signed by the
Grantee and returned to the Designated Administrator within 5 business days from
date of delivery to the Grantee, then this Restricted Stock Agreement and the
Shares shall be considered withdrawn and be of no force or effect.

 

Pursuant to the provisions of the Plan, the Board or the Committee has full
power and authority to direct the execution and delivery of this Agreement in
the name and on behalf of Real Goods. The Board or the Committee authorized the
execution and delivery of this Agreement. All capitalized terms used but not
defined in this Agreement have the meanings given such capitalized terms in the
Plan.

 

The parties agree as follows:

 

Section 1.  Grant of Restricted Stock; Terms.  Subject and pursuant to all terms
and conditions stated in this Agreement and in the Plan and subject to the
Grantee executing and delivering to the Company a duly executed blank Assignment
Separate from Certificate (in the form attached hereto as Exhibit B) with
respect to the Shares and such additional documents as may be required by the
Board and/or the Committee, as the case may be, Real Goods hereby grants to
Grantee the Shares (as set forth above). Grantee hereby accepts the Shares on
the terms and conditions set forth in this Agreement.

 

Section 2.  Issuance and Delivery of Shares; Restriction on Transfer of
Shares.  The stock certificate(s) representing the Shares shall be issued to
Grantee subject to satisfaction of the applicable tax withholding requirements
set forth in Section 9 and the provisions of Section 3 and shall be delivered to
Grantee in accordance with Section 8(b) of the Plan. The Grantee agrees and
acknowledges that (i) a Share granted under this Agreement is not transferable
by the Grantee prior to the date on which such Share vests and (ii) the stock
certificate(s) representing the Shares may bear such legends and transfer
restrictions as the Company, in its sole discretion, shall deem reasonably
necessary or desirable to reflect the foregoing.

 

Section 3.  No Issuance of Shares if Violation.  Real Goods shall not issue
stock certificate(s) representing the Shares if the administrator of the Plan or
its authorized agent determines that, in its sole discretion, the issuance of
such certificate(s) would violate the terms of the Plan, this Agreement or
applicable law.

 

Section 4.  Rights as a Shareholder or to Provide Services.  Except as otherwise
provided in the Plan, no person shall be, or have any of the rights or
privileges of, a shareholder of Real Goods with respect to any of the Shares
unless and until certificates representing the Shares have been issued to such
person. Neither the Plan nor this Agreement shall be deemed to give Grantee any
right with respect to continuing to provide Services, nor shall the Plan or the
Agreement be deemed to limit in any way the Company's right to terminate
Grantee's Services at any time.

 

Section 5. Restrictive Covenants

 

(a)       Nondisparagement and Further Assistance. During Grantee's employment
and thereafter, Grantee will not make any disclosure, issue any public
statements or otherwise cause to be disclosed any information which is designed,
intended or might reasonably be anticipated to discourage suppliers, customers
or employees of the Company or otherwise have a negative impact or adverse
effect on the Company. Grantee will provide assistance reasonably requested by
the Company in connection with actions taken by Grantee while employed by the
Company, including but not limited to assistance in connection with any lawsuits
or other claims against the Company arising from events during the period in
which Grantee was employed.

 



 -2- 

 

 

(b)       Nondisclosure of Confidential Information; Covenants.

 

(i)       In consideration of the receipt of the Option, Grantee agrees (A) not
to disclose to any third party any trade secrets or any other confidential
information of the Company (including but not limited to cost or pricing
information, customer lists, commission plans, supply information, internal
business procedures, market studies, expansion plans, potential acquisitions,
terms of any acquisition or potential acquisition or the existence of any
negotiations concerning the same or any similar non-public information relating
to the Company’s internal operations, business policies or practices) acquired
during Grantee’s employment by the Company or after the termination of such
employment, or (B) use or permit the use of any of the Company’s trade secrets
or confidential information in any way to compete (directly or indirectly) with
the Company or in any other manner adverse to the Company.

 

(ii)       Grantee agrees that, without the prior written consent of the
Company, signed by the Company’s Chief Financial Officer, Grantee will not,
during the term of Grantee’s employment by the Company or for a period of two
years thereafter (A) solicit any customers of the Company for the purposes of
diverting any existing or future business of such customers to a competing
source, (B) solicit any vendors to the Company (directly or indirectly) for the
purpose of causing, inviting or encouraging any such vendor to alter or
terminate his, her or its business relationship with the Company, or (C) solicit
any employees of the Company (directly or indirectly) for the purpose of
causing, inviting or encouraging any such employee to alter or terminate his,
her or its employment relationship with the Company.

 

(iii)       Grantee agrees that, without the prior written consent of the
Company, signed by the Company’s Chief Financial Officer, Grantee will not,
during the term of Grantee’s employment by the Company or for a period of six
months thereafter accept employment with, serve as a consultant to, or accept
compensation from any person, firm or corporation (including any new business
started by Grantee, either alone or with others) whose products and or services
compete with those offered by the Company, in any geographic market in which the
Company is then doing business or to Grantee’s knowledge plans to do business.

 

(c)       The Company will be entitled to enforce its rights under this
Agreement to the extent permitted by applicable law, specifically to recover
damages permitted by applicable law by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled.
Grantee agrees and acknowledges that money damages may not be an adequate remedy
for breach of the provisions of this Agreement and that the Company may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce or prevent
any violations of the provisions of this Agreement to the extent permitted by
applicable law.

 

(d)       Grantee agrees that this covenant is reasonable with respect to its
duration, geographic area and scope. It is the desire and intent of the parties
that the provisions of this Section 5 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Section 5 shall be adjudicated to be invalid or unenforceable, this Section 5
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Section 5 in the particular jurisdiction in which such
adjudication is made.

 

Section 6.  Securities Laws.  Grantee acknowledges that applicable securities
laws may restrict the right and govern the manner in which Grantee may dispose
of the Shares obtained pursuant to this Agreement, and Grantee agrees not to
offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.

 



 -3- 

 

 

Section 7.  Special Tax Election.  Under Code Section 83, the excess of the Fair
Market Value of the Shares on the Vesting Date over the amount paid, if any, for
the Shares will be reportable as ordinary income on the Vesting Date. The
Participant may elect under Code Section 83(b) to be taxed at the time the
Shares are granted, rather than when and as such Shares vest. Such election must
be filed with the Internal Revenue Service not later than 30 days after the date
of this Agreement. The Grantee should consult with his or her tax advisor to
determine the tax consequences of acquiring the Shares and the advantages and
disadvantages of filing the Code Section 83(b) election. Information issued by
the Internal Revenue Service, pertaining to making elections under Code Section
83(b), is attached as Exhibit C. The Grantee understands that failure to make
this filing within the applicable 30-day period may result in the recognition of
ordinary income as the Shares vest. The Grantee acknowledges that it is the
Grantee’s sole responsibility, and not the Company’s responsibility, to file a
timely election under Code Section 83(b), even if the Grantee requests the
Company or its representatives to make this filing on his or her behalf. The
Grantee shall have sole responsibility for any tax liabilities arising from
his/her receipt of the Shares.

 

Section 8. Grantee Undertaking. The Grantee hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Grantee or the Shares pursuant
to the provisions of this Agreement.

 

Section 9.   Taxes and Withholding.  Grantee acknowledges that the Grantee is
required to recognize income for federal, state or local tax purposes on account
of the grant of the Shares pursuant to this Agreement and that such income shall
be subject to the withholding of tax by the Company. Grantee agrees that the
Company may (i) withhold a whole number of Shares, (ii) withhold an amount from
any compensation or any other payment of any kind then payable or that may
become payable to Grantee, (iii) require Grantee to make a cash payment to the
Company, (iii) or any combination of the foregoing that in the aggregate is,
equal to the amount of tax withholding required by the Company in its opinion.
In the event Grantee does not satisfy such obligation when requested, the
Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Grantee and the
Company until such obligation has been satisfied or arrangements acceptable to
the Company have been made by the Grantee to satisfy such obligation.

 

Section 10.  Prohibition on Transfer or Assignment of this Agreement.  Except as
provided in the Plan, this Agreement may not be transferred or assigned by the
Grantee other than by an assignment by will or by laws of descent and
distribution.

 

Section 11.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than
Real Goods and the Grantee and their respective heirs, representatives,
successors and permitted assigns.

 

Section 12.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
made a part hereof as though fully set forth in this Agreement. Grantee, by
execution of this Agreement, (i) represents that he is familiar with the terms
and provisions of the Plan and (ii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee's employment with
the Company). In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly.

 



 -4- 

 

 

Section 13.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof. Grantee agrees and acknowledges
that this Agreement satisfies in full any obligations of Real Goods and its
subsidiaries and predecessors in connection with the grant of any stock options
or other equity incentives.

 

Section 14.  Choice of Law.  To the extent not superseded by federal law, the
laws of the State of Colorado shall control in all matters relating to this
Agreement, without reference to conflict of laws principles, and any action
relating to this Agreement must be brought in the City and County of Denver,
Colorado.

 

Section 15.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

 

Section 16.  Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original and both of which, taken
together, will constitute one and the same instrument. A facsimile, pdf, emailed
or DocuSign version of either Party’s signature will have the same force and
effect as an original signature.

 

Section 17. Definitions. The following definitions shall apply for purposes of
this Agreement:

 

(a)       “Change of Control” means any transaction or series of related
transactions (A) the result of which is that any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), or persons, controlling, controlled by or under common
control with such person becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), of more than 50% of the issued and outstanding
Voting Stock (as defined below) of Real Goods, (B) that results in the sale of
all or substantially all of the assets of Real Goods, or (C) that results in the
consolidation or merger of Real Goods with or into another corporation or
corporations or other entity in which Real Goods is not the surviving
corporation (except any such corporation or entity controlled, directly or
indirectly, by Real Goods).

 

(b)       As used herein, the term “Voting Stock” will mean and include (I) any
capital stock of any class of Real Goods that has the right to vote on all
matters submitted to holders of any capital stock of any class of Real Goods,
and (II) any security, right, option, warrant or agreement convertible into or
exercisable to obtain any Real Goods’ Class A Common Stock, par value $.0001 per
share (the “Common Shares”) or capital stock of any class that has the right to
vote on all matters submitted to holders of Common Shares.

 



 -5- 

 

 

EXECUTED as of the date of grant set forth above.

 

 

REAL GOODS SOLAR, INC.

 

GRANTEE

                  By /s/ Dennis Lacey    By  /s/ Richard Barich    Name / Title:
Dennis Lacey, Chief Executive Officer  

Name: Richard Barich

          Address:   

110 16th Street, Ste. 300

 

Address:

    Denver, CO 80202         Attn.:  Designated Administrator  

Employee ID Number:

 

 

 -6- 

 

 

SPOUSAL ACKNOWLEDGMENT

 

The undersigned spouse of the Grantee has read and hereby approves the foregoing
Restricted Stock Agreement. In consideration of Real Goods’ granting the Grantee
the right to acquire the Restricted Shares in accordance with the terms of the
Restricted Stock Agreement, the undersigned hereby agrees to be irrevocably
bound by all the terms of the Restricted Stock Agreement, including (without
limitation) the right of Real Goods (or its assigns) to purchase any Shares in
which the Grantee is not vested at the time of his or her cessation of
Services/employment with the Company. All capitalized terms used but not defined
in this Spousal Acknowledgement have the meanings given such capitalized terms
in the Restricted Stock Agreement or the Plan, as applicable.

 

 

  GRANTEE’S SPOUSE       Signature       Printed Name       Address:            
     



 

♦ ♦ ♦

 

CONFIRMATION REGARD NO SPOUSE

 

I hereby confirm that I currently do not have a spouse (including a spouse from
whom I am separated or living apart).



 

 

      Signature           Printed Name of the Grantee           Date

 

 

 -7- 

 

 

EXHIBIT A

 

REAL GOODS SOLAR, INC. 2018 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

EXHIBIT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as your name appears, which will be how your name will
appear on the issued stock certificate. The purpose of this assignment is to
enable the Company (as defined below) to enforce its rights under the Restricted
Stock Agreement without requiring additional signatures on the part of the
undersigned.

 

(see attached)

 

 

 

 

 

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED «Name» hereby sell(s), assign(s) and transfer(s) unto Real
Goods Solar, Inc. or its successors or assigns (the “Company”), ________ shares
of Class A common stock of the Company standing in his or her name on the books
of the Company represented by Certificate No. __________ herewith and do(es)
hereby irrevocably constitute and appoint _____________________ as
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

 

Dated:                     

 

  Signature:           Name: Richard Barich      

 

 

 

 

 

 

 

 

EXHIBIT C

 

INTERNAL REVENUE SERVICE REVENUE PROCEDURE 2012-29

(REVOKED IN PART BY TD 9779 (7/26/2016))

REGARDING CODE SECTION 83(B) ELECTION

 

 

 

 

 



 

